Citation Nr: 0945335	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of additional unauthorized 
medical expenses at Southcrest Hospital from October 9, 2005, 
to October 19, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  At the time of the medical services rendered in question, 
a total disability rating for the purposes of individual 
unemployability had been in effect since May 2003.

2.  The Veteran was admitted to Southcrest Hospital on 
October 9, 2005, and a medical emergency did not exist 
subsequent to the first 24-hour period during which the 
Veteran was an inpatient at that facility.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of additional private health care services from October 9, 
2005, to October 19, 2005, are not met.  38 U.S.C.A. §§ 1725, 
1728, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.123 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts of this case, as documented by the 
record, are as follows.  On October 9, 2005, the Veteran 
experienced stroke-like symptoms which he felt required 
medical attention.  He was transported by ambulance to a 
private facility, Southcrest Hospital, where he was treated 
for and ultimately diagnosed with a transient ischemic attack 
(TIA or stroke).  The Veteran remained at Southcrest Hospital 
until October 19, 2005, at which time he was transferred to 
the Oklahoma City VA Medical Center (MC) for rehabilitation 
purposes.

Additionally, the Veteran asserts that the following occurred 
during the time he was admitted as inpatient at Southcrest 
Hospital.  He stated that he was informed that although he 
was considered in stable medical condition 24 hours after his 
admission to that hospital, there were no VA facilities 
available to receive him to continue treatment of what had 
been diagnosed as a stroke.  Moreover, the Veteran and his 
spouse have stated that they were informed by multiple 
Southcrest Hospital personnel that VA had accepted financial 
responsibility for the Veteran's stay at Southcrest Hospital 
past the point of his stabilization because of the 
unavailability at a VA facility.  

The Board notes that reimbursement for the costs incurred 
from October 9, 2005, to October 10, 2005, has already been 
made.  It was determined that a medical emergency existed 
such that it was reasonable for the Veteran to be transported 
to a private facility, and treated there until his medical 
condition had been stabilized.  Accordingly, the issue on 
appeal is reimbursement for the remaining period of the 
Veteran's impatient stay at Southcrest Hospital.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with Southcrest Hospital for the Veteran's 
medical treatment.  Moreover, a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the Veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
Veteran who paid for the services.  38 C.F.R. § 17.123 
(2009).  In this case, the claims for payment or 
reimbursement are brought by those practitioners or other 
entities that provided the Veteran's treatment at Southcrest 
Hospital. 

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, the medical evidence clearly reflects 
that the Veteran's medical condition was "stable" 24 hours 
after he was admitted to Southcrest Hospital; although he was 
first treated in the emergency room, he was transferred to a 
standard inpatient wing thereafter.  Moreover, progress 
reports from each day of the Veteran's inpatient treatment, 
beginning October 11, 2005, reflect that the Veteran was 
found to be "stable" by his treating physicians.  
Therefore, after that first 24 hours, a medical emergency did 
not exist.  Accordingly, criteria (b) is not satisfied, and 
there is no basis to establish entitlement to reimbursement 
under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public.

(b) The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued 
medical emergency of such a nature that 
the veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment;

(f) The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or 
in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence appears to 
show that criterion (d) of 38 U.S.C.A. § 1725 is not met in 
this case.  Notwithstanding the serious nature of the 
condition with which the Veteran was ultimately diagnosed 
(stroke), the progress reports dated from October 11, 2005, 
discussed above, clearly reflect that he was found to be 
stable 24 hours after he was admitted to the emergency room 
at Southcrest Hospital.  Therefore, as there was no 
"continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility," criterion (d) is not 
met.

The Veteran's spouse has asserted on the Veteran's behalf 
that there was no facility to which he could be transferred 
after the first 24 hours, as the closest VA facility in 
Oklahoma City was unavailable until October 19, 2005 (the 
date on which the Veteran was ultimately transferred).  
However, even if VA facilities were unavailable, the criteria 
for 38 U.S.C.A. § 1725 are conjunctive.  Absent evidence 
showing that the Veteran's situation constituted a medical 
emergency at and after the first 24 hours he was at 
Southcrest Hospital, criterion (d) of 38 U.S.C.A. § 1725 is 
not met; if even one of the nine conditions of that 
regulation are not satisfied, payment cannot be made.  As 
such, reimbursement of unauthorized medical expenses at and 
after the Veteran was stabilized, 24 hours after his 
admission, is not warranted.  

The Board empathizes with the Veteran's plight and is 
cognizant of the Veteran's honorable service to this country.  
The Board is bound in its decisions, however, by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).  
Thus, the claim must be denied.

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The VCAA, with its expanded duties, is 
not applicable to cases involving unauthorized medical 
expenses claims, as the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C.A., and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38.  38 C.F.R. § 17.132.

In this case, a September 2006 letter advised the Veteran of 
the information necessary to substantiate his claim as well 
as notified him of all relevant procedure and appellate 
rights.  The VAMC has explained to the Veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the Veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2009).  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of 
this case, additional efforts to assist or notify the Veteran 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.


ORDER

Reimbursement of additional unauthorized medical expenses 
incurred at Southcrest Hospital from October 9, 2005, to 
October 19, 2005, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


